Exhibit 10.5



Notice of [YEAR] Stock Option Award Granted Under the
Tree.com, Inc. 2008 Stock and Annual Incentive Plan




Important Note: You must login to your account to obtain other important
information concerning this Award, such as a copy of the Tree.com 2008 Stock and
Annual Incentive Plan as the same has been amended and restated from time to
time up to the date of this Award (the "2008 Plan") and the Terms and Conditions
for Restricted Stock Unit Awards (the "Terms and Conditions"). Additional copies
of these documents are also available on the MyEquity page of the Company
intranet or upon request from your Human Resources Department. You acknowledge
that you have received copies of the 2008 Plan and the 2008 Plan's prospectus.
Award Recipient:
 
 
 
 
 
[YEAR] Stock Option Award:
 
Under the 2008 Plan:

You have been awarded a nonqualified option to acquire xxx Shares of Tree.com
common stock at an "Exercise Price" of $xxx per Share ("Stock Option");
 
 
 
Award Date:
 
_______________, 201___
 
 
 
Vesting Schedule:
 
Subject to your continued employment with Tree.com or its Subsidiaries or
Affiliates, your Stock Option shall, subject to the provisions of the 2008 Plan,
vest and no longer be subject to any vesting restriction in three equal annual
installments (rounded to nearest whole number) on each of the first three
anniversaries of your Award Date, beginning [DATE].
 
 
 
Expiration Date:
 
Once vested, your Stock Option will expire upon the earlier of (i) the
expiration of the 12-month period following your Termination of Employment for
any reason other than death, Disability or Retirement, (ii) the expiration of
the one-year period following your Termination of Employment due to death,
Disability or Retirement or (iii) 10 years from your Award Date (the "Expiration
Date"), except as otherwise provided in the 2008 Plan or the attached Terms and
Conditions.

If you do not exercise your vested Stock Option before the Expiration Date, your
unexercised Stock Option will be forfeited and canceled in its entirety.
 
 
 
Impact of a Termination of Employment:
 
Except as otherwise provided in the 2008 Plan, and any employment agreement
between you and Tree.com, the unvested portion of this Stock Option will be
forfeited without consideration and canceled in its entirety upon your
Termination of Employment.
 
 
 
Terms and Conditions:
 
Capitalized terms used (but not defined) in this Award Notice shall have the
meanings set forth in the 2008 Plan.


Your Stock Option is subject to the Terms and Conditions attached hereto and to
the 2008 Plan, which are posted on www.benefitaccess.com and incorporated herein
by reference, and any employment agreement between you and Tree.com. Copies of
these documents are also available upon request from your Human Resources
Department. In the event of a conflict between the Terms and Conditions and this
Notice, this Notice shall control.


Without a complete review of these documents, you will not have a full
understanding of all the material terms of your Stock Option.






-1-

--------------------------------------------------------------------------------



Terms and Conditions for Stock Option Award
Overview
These Terms and Conditions apply to the stock option (the "Award") awarded to
you by Tree.com, Inc. ("Tree.com" or the "Company") pursuant to Section 5 of the
Tree.com 2008 Stock and Annual Incentive Plan as the same has been amended and
restated from time to time (the "2008 Plan"). You were notified of your Award by
way of an award notice (the "Award Notice"). All capitalized terms used herein,
to the extent not defined, shall have the meaning as set forth in the 2008 Plan.
Continuous Service
In order for the Award to vest, you must be continuously employed by Tree.com or
any of its Subsidiaries or Affiliates during the Restriction Period (as defined
below) or as otherwise provided in the Vesting section below. Nothing in your
Award Notice, these Terms and Conditions, or the 2008 Plan shall confer upon you
any right to continue in the employ or service of Tree.com or any of its
Subsidiaries or Affiliates or interfere in any way with their rights to
terminate your employment or service at any time and for any or no reason.
Vesting
Subject to the Award Notice, these Terms and Conditions and the 2008 Plan, the
Award shall vest and no longer be subject to satisfaction of any restriction on
the dates and subject to any applicable performance conditions (such period
during which restrictions apply is the "Restriction Period") as set forth in the
Vesting Schedule section of the Award Notice.
Notwithstanding the foregoing, 100% of your then-outstanding and unvested
portion of your Award shall vest upon the occurrence of a Change in Control
which occurs during your employment with Tree. Com (or any Subsidiary or
Affiliate). The term "Change in Control" is defined in the 2008 Plan, and
includes certain events affecting Tree.com (not events only affecting specific
businesses of Tree.com).
Notwithstanding the foregoing, in the event you experience a Termination of
Employment due to your death or Disability, then 100% of your then-outstanding
and unvested portion of your Award shall vest upon such Termination of
Employment.
[Include any other specific vesting events approved by the Compensation
Committee.]
Termination of Employment
Upon your Termination of Employment with Tree.com or any of its Subsidiaries or
Affiliates during the Restriction Period for any reason, any unvested portion of
this Award shall be forfeited and canceled in its entirety without consideration
effective immediately upon such Termination of Employment. The then vested
portion of this Stock Option may remain exercisable after your Termination
Employment to the extent permitted under Plan section 5(i).
For the avoidance of doubt, transfers of employment among the Company and its
Subsidiaries and Affiliates, without any break in service, is not a Termination
of Employment.
Exercise
When you wish to exercise this Award, you must notify the Company by filing a
"Notice of Exercise" in the form prescribed by Tree.com at the address given on
the form. Your notice must specify how many Shares you wish to purchase and is
subject to the minimum purchase limitation set forth in Plan section 5(g). The
notice can only become effective after it is received and approved by the
Company. If someone else wants to exercise this Stock Option after your death,
that person must prove to the Company's satisfaction that he or she is entitled
to do so.
When you submit your Notice of Exercise, you must include payment of the
aggregate Exercise Price for the Shares you are purchasing. Payment may be made
in one (or a combination) of (i) certified or bank check or (ii) to the extent
approved by the Committee by any of the methods described in Plan sections
5(g)(i), 5(g)(ii), or 5(g)(iii).
Taxes and Withholding
No later than the date as of which an amount in respect of any part of this
Award first becomes includable in your gross income for federal, state, local or
foreign income or employment or other tax purposes, Tree.com or its Subsidiaries
and/or Affiliates

-2-

--------------------------------------------------------------------------------



shall, unless prohibited by law, have the right to deduct any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such amount due to you, including deducting such amount from the delivery of
Shares or cash issued upon settlement of the Award that gives rise to the
withholding requirement. In the event Shares are deducted to cover tax
withholdings, the number of Shares withheld shall generally have a Fair Market
Value equal to the aggregate amount of Tree.com's withholding obligation on the
date of exercise of the Stock Option. If the event that any such deduction
and/or withholding is prohibited by law, you shall, prior to or
contemporaneously with the settlement of your Award, be required to pay to
Tree.com, or make arrangements satisfactory to Tree.com regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. To the extent approved by the Committee,
you may satisfy the applicable tax withholding amounts as permitted under Plan
section 14(d).
Non-Transferability of the Award
Your Award shall not be transferable by you by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise except as may be permitted
under Plan section 5(j).
No Rights as a Stockholder
Until your Award is exercised and settled with Shares, you shall not be entitled
to any rights of a stockholder with respect to the Award (including the right to
vote the underlying Shares or receive dividends). Moreover, if Tree.com declares
and pays dividends on the Common Stock during the Restriction Period, this Award
will not be credited with any dividends.
Other Restrictions
The Award shall be subject to the requirement that, if at any time the Committee
shall determine that (i) the listing, registration or qualification of the
Shares of Common Stock subject or related thereto upon any securities exchange
or under any state or federal law, or (ii) the consent or approval of any
government regulatory body is necessary or desirable as a condition of, or in
connection with, the delivery of Shares, then in any such event, the Award
and/or any issuance of Shares under the Award shall not be effective unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
Conflicts and Interpretation
In the event of any conflict between these Terms and Conditions and the 2008
Plan, the 2008 Plan shall control; provided, that an action or provision that is
permissive under the terms of the 2008 Plan, and required under these Terms and
Conditions, shall not be deemed a conflict and these Terms and Conditions shall
control. In the event of any ambiguity in these Terms and Conditions, or any
matters as to which these Terms and Conditions are silent, the 2008 Plan shall
govern. In the event of (i) any conflict between the Award Notice (or any
information posted on Tree.com's intranet or given to you directly or indirectly
through the Agent (including information posted on
https://www.benefitaccess.com) and Tree.com's books and records, or (ii)
ambiguity in the Award Notice (or any information posted on Tree.com's intranet
or given to you directly or indirectly through the Agent (including information
posted on https://www.benefitaccess.com), Tree.com's books and records shall
control.
Amendment
Tree.com may modify, amend or waive the terms of your Awards, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.
Data Protection
The acceptance of your Award constitutes your authorization of the release from
time to time to Tree.com or any of its Subsidiaries or Affiliates and to the
Agent (together, the "Relevant Companies") of any and all personal or
professional data that is necessary or desirable for the administration of your
Award and/or the 2008 Plan (the "Relevant Information"). Without limiting the
above, this authorization permits your employing company to collect, process,
register and transfer to the Relevant Companies all Relevant Information
(including any professional and personal data that may be useful or necessary
for the purposes of the administration of your Award and/or the 2008 Plan and/or
to implement or structure any further grants of equity awards (if any)). The
acceptance of your Award also constitutes your authorization of the transfer of
the Relevant Information to any jurisdiction in which Tree.com, your employing
company or the Agent considers appropriate. You shall have access to, and the
right to change, the Relevant Information, which will only be used in accordance
with applicable law.

-3-

--------------------------------------------------------------------------------



Sections 409A, 280G and 4999 of the Code
Your Award is not intended to constitute "nonqualified deferred compensation"
within the meaning of Section 409A of the Code and related rules and regulations
("Section 409A"). In no event shall Tree.com be required to pay you any
"gross-up" or other payment with respect to any taxes or penalties imposed under
Section 409A (or Code Section 280G or 4999) with respect to any amounts or
benefits paid to you in respect of your Award.
Notification of Changes
Any changes to these Terms and Conditions shall either be posted on Tree.com's
intranet or communicated (either directly by Tree.com or indirectly through any
of its Subsidiaries, Affiliates or the Agent) to you electronically via e-mail
(or otherwise in writing) after such change becomes effective.





-4-